


Exhibit 10.65

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

 

 

 

J

 

 

 

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

15

3. EFFECTIVE DATE

29-Sep-2008

4. REQUISITION/PURCHASE REQ. NO.
SEE SCHEDULE

5. PROJECT NO. (If applicable)

 

 

 

 

CODE

      M67854

CODE

S1103A

 

 

6. ISSUED BY



COMMANDING GENERAL

MARINE CORPS SYSTEMS COMMAND

ATTEN: MRAP/CARL V. BRADSHAW

2200 LESTER STREET

QUANTICO, VA 22134-5010

7. ADMINISTERED BY (If other than Item 6)

 

DCMA ATLANTA

ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE

SUITE 300

SMYNRA, GA 30080

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)



FORCE PROTECTION INDUSTRIES, INC.
DAMON WALSH

9801 HIGHWAY 78, #1
LADSON, SC 29456

 

9A. AMENDMENT OF SOLICITATION NO.

 

 

 

9B. DATED (SEE ITEM 11)

 

 

x

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-D-5031-0003

 

 

 

CODE: 1EFH8

FACILITY CODE

x

10B. DATED (SEE ITEM 13)

23-Apr-2007

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

o

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer.

¨ is extended.

¨ is not extended.

 

 

Offer must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning            copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers.  FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PROIR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12.

ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT ORDER NO. IN ITEM 10A.

 

 

 

B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

 

x

C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

Far 43.103(a) Bilateral Agreement

 

 

 

D.   OTHER (Specify type of modification and authority)

 

E.  IMPORTANT:  Contractor

¨ is not,

x is required to sign this document and return 1 copies to the issuing office.

 

14.

DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:  garners084363

 

The purpose of this modification is to: 1) Created SubCLIN 0086AA PLL - CAT II;
2) Move data from base CLIN 0085 to SUBCLIN 0085AA; 3) order subCLIN 0085 AB PLL
- CAT I, CLIN 1003 90 Day Consumables- CAT I, CLIN 0045 Labor CAT II, CLIN 0086
PLL - CAT II, CLIN 0087 ASL-CAT I, and CLIN 0088 ASL - CAT II.

 

This modification also corrects the SPS version of previous modifications as
follows: Modification 12 dated 04 Sept 08 to read Modification 13, Modification
13 dated 09 Sept 08 to read Modification 14.

 

See Summary of Changes all other terms and conditions remain unchanged.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

Otis Byrd, VP of Contracts

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

              CARL V. BRADSHAW   /  CONTRACTING OFFICER

 

TEL:

EMAIL:

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 /s/ Otis Byrd

 

10/1/2008

By

/s/ Carl V. Bradshaw

 

      01-Oct-2008

 (Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

 

 

 

 

EXCEPTION TO SF 30

30-105-04

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

Prescribed by GSA FAR (48 CFR) 53.243

 

1

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION A - SOLICITATION/CONTRACT FORM

 

 

The total cost of this contract was increased by $41,801,677.00 from
$507,423,868.00 to $549,225,545.00.

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

 

 

CLIN 0085

 

 

The CLIN type priced has been deleted.

 

 

The pricing detail quantity 1.00 has been deleted.

 

 

The unit price amount has decreased by $[***] from $[***] to $[***].

 

 

The PROG code A4A has been added.

 

 

The WSC Equipment code 000 has been added.

 

 

The MDAP/MAIS Code 000 has been added.

 

 

The total cost of this line item has decreased by $313,123.00 from $313,123.00
to UNDEFINED.

 

 

 

 

CLIN 0045 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0045

 

 

 

 

 

Hours

 

$

[***]

 

$

[***]

 

 

 

Technical Support - Labor Category II

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

As applicable in accordance with SOW. 10,000 hours Category I and 10,000 hours
Category II. Previously SubCLIN 0024AB.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 0045AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0045AA

 

 

 

672

 

Hours

 

$

[***]

 

$

[***]

 

 

 

Technical Support - Labor Category II

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

Require engineering hours for comprehensive design of the Automatic Fire
Extinguishing System (AFES) kit and exterior modification kit by FPI to be
incorporated into government owned fielded vehicles. The deliverables shall be
the top level form, fit, and function drawings, the estimated kit procurement
costs, and the estimated man hours required for installation.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545008RC86012

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545008RC860120008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AP

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545008RC8601200080025

 

 

 

 

 

 

 

 

 

 

SUBCLIN 0085AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0085AA

 

 

 

1

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT I PLL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table A for list and quantity of items.
A Lot consists of one total amount of Table A.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: N6258307RCMQ791

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545008RC00038

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AD

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545008RC00038

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 0085AB is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0085AB

 

 

 

15

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT I PLL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table A for list and quantity of items.
A Lot consists of one total amount of Table A.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545008RC86012

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545008RC860120008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AP

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545008RC860120080027

 

 

 

 

 

 

 

 

 

 

CLIN 0086 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0086

 

 

 

 

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT II PLL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table B for list and quantity of items.
A Lot consists of one total amount of Table B.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 0086AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0086AA

 

 

 

7

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT II PLL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table B for list and quantity of items.
A Lot consists of one total amount of Table B.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545008RC86012

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545008RC860120008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AP

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545008RC8601200080028

 

 

 

 

 

 

 

 

 

 

SUBCLIN 0087AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0087AC

 

 

 

16

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT I ASL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table C for list and quantity of items.
A Lot consists of one total amount of Table C.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545008RC86012

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545008RC860120008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AP

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545008RDC8601200080029

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0088 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0088

 

 

 

 

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT II ASL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table D for list and quantity of items.
A Lot consists of one total amount of Table D.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

SUBCLIN 0088AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0088AA

 

 

 

1

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT II ASL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table D for list and quantity of items.
A Lot consists of one total amount of Table D.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545007RC76509

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545007RC765090014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AG

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545007RC650900140029

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 0088AB is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0088AB

 

 

 

6

 

Lot

 

$

[***]

 

$

[***]

 

 

 

CAT II ASL

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

1-Yr Spare parts. 1 per 25 vehicles. See Table D for list and quantity of items.
A Lot consists of one total amount of Table D.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545008RC86012

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545008RC60120008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AP

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545008RC86012100008030

 

 

 

 

 

 

 

 

 

 

CLIN 1003 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

1003

 

 

 

26

 

Lot

 

$

[***]

 

$

[***]

 

 

 

90 Day Consumable CATEGORY I

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

In accordance with SOW.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545008RC86012

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545008RC60120008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AP

 

 

 

 

 

 

 

$

[***]

 

 

 

CIN: M9545008RC86012100008026

 

 

 

 

 

 

 

 

 

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The Acceptance/Inspection Schedule for CLIN 0003 has been changed from:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Destination

Government

Destination

Government

 

 

 

 

 

To:

 

 

 

 

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for CLIN 0045:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Acceptance/Inspection Schedule for SUBCLIN 0045AA:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for SUBCLIN 0085AA:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for SUBCLIN 0085AB:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for CLIN 0086:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for SUBCLIN 0086AA:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for SUBCLIN 0087AC:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for CLIN 0088:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for SUBCLIN 0088AA:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for SUBCLIN 0088AB:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

 

 

 

 

The following Acceptance/Inspection Schedule for CLIN 1003:

 

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

Government

Origin

Government

 

8

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item has been deleted from CLIN 0085:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

21-OCT-2008

 

1

 

APX TRTC
RECEIVING
550 ATLANTIC ST, BLDG 550
DOVER AFB DE 19902-5061
302-677-4390
FOB: Destination



Mark For:
OIF MF M94457 USMC TMO EAST
UNIT 72038
NAVY SEABEES 22nd NCR (FWD)
AL TAQQADUM AIR BASE
HABINNIY, IRAQ-ZIP 127
ATTN: MANUEL NIETO

 

FY9125

 

The following Delivery Schedule has been added to SUBCLIN 0085AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

21-OCT-2008

 

1

 

APX TRTC
RECEIVING
550 ATLANTIC ST, BLDG 550
DOVER AFB DE 19902-5061
302-677-4390
FOB: Destination



Mark For:
OIF MF M94457 USMC TMO EAST
UNIT 72038
NAVY SEABEES 22nd NCR (FWD)
AL TAQQADUM AIR BASE
HABINNIY, IRAQ-ZIP 127
ATTN: MANUEL NIETO

 

FY9125

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule has been added to SUBCLIN 0085AB:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

11

 

436 APS TRTC
JEFF WRIGHT
BLDG 550 CP 302 677,
550 ATLANTIC
DOVER DE 19902-5061
FOB: Destination



USMC MDC EAST
OIF MF MMX200
AL TAQADDUM AB
HABBANIYAH 1Q

 

FY9125

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

4

 

305 APS TRT INTRANSIT CARGO
1757 VANDENBERG, AVE
BLDG 1757 CP
MCGUIRE AFB, NJ 08641-5528
609-754-5443
FOB: Destination

Mark For:               Quantity 3
TMO 24TM MEU INTER FWD
USMC DODAAC M94484
ATTN: CWO2 GREGORY GOODMAN
KANDAHAR, AF
APO AE 09355-000

Mark For:               Quantity 1
DODAAC W91EB8
3RD BN/401ST AFSBN-AF
APS-5 MRAP YARD
ATTN: MR ROY GILBREATH/RANDY
RANKIN
OEF JLI SUPPLY COORD
BAGRAM AFB, AFGHANISTAN
APO AE 09354
312-987-5007 OPT 1, EXT 6613
gilbreathr@mmcs.army.mil

 

FY4484

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule has been added to SUBCLIN 0086AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

6

 

436 APS TRTC
JEFF WRIGHT
BLDG 550 CP 302 677,
550 ATLANTIC
DOVER DE 19902-5061
FOB: Destination



USMC MDC EAST
OIF MF MMX200
AL TAQADDUM AB
HABBANIYAH IQ

 

FY9125

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

1

 

305 APS TRT INTRANSIT CARGO
1757 VANDENBERG, AVE
BLDG 1757 CP
MCGUIRE AFB, NJ 08641-5528
609-754-5443
FOB: Destination



Mark For:
DODAAC W91EB8
3RD BN/401ST AFSBN-AF
APS-5 MRAP YARD
ATTN: MR ROY GILBREATH/RANDY
RANKIN
OEF JLI SUPPLY COORD
BAGRAM AFB, AFGHANISTAN
APO AE 09354
312-987-5007 OPT 1, EXT 6613
gilbreathr@mmcs.army.mil

 

FY4484

 

The following Delivery Schedule has been added to SUBCLIN 0087AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

11

 

436 APS TRTC
JEFF WRIGHT
BLDG 550 CP 302 677,
550 ATLANTIC
DOVER DE 19902-5061
FOB: Destination

USMC MDC EAST

 

FY9125

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

 

 

OIF MF MMX200
AL TAQADDUM AB
HABBANIYAH IQ

 

 

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

5

 

305 APS TRT INTRANSIT CARGO
1757 VANDENBERG, AVE
BLDG 1757 CP
MCGUIRE AFB, NJ 08641-5528
609-754-5443
FOB: Destination

Mark For:               Quantity 3
TMO 24TM MEU INTER FWD
USMC DODAAC M94484
ATTN: CWO2 GREGORY GOODMAN
KANDAHAR, AF
APO AE 09355-000

Mark For:               Quantity 2
DODAAC W91EB8
3RD BN/401ST AFSBN-AF
APS-5 MRAP YARD
ATTN: MR ROY GILBREATH/RANDY
RANKIN
OEF JLI SUPPLY COORD
BAGRAM AFB, AFGHANISTAN
APO AE 09354
312-987-5007 OPT 1, EXT 6613
gilbreathr@mmcs.army.mil

 

FY4484

 

The following Delivery Schedule has been added to SUBCLIN 0088AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

1

 

436 APS TRTC
JEFF WRIGHT
BLDG 550 CP 302 677,
550 ATLANTIC
DOVER DE 19902-5061
FOB: Destination



USMC MDC EAST
OIF MF MMX200
AL TAQADDUM AB
HABBANIYAH IQ

 

FY9125

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule has been added to SUBCLIN 0088AB:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

6

 

436 APS TRTC
JEFF WRIGHT
BLDG 550 CP 302 677,
550 ATLANTIC
DOVER DE 19902-5061
FOB: Destination

 

FY9125

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

1

 

305 APS TRT INTRANSIT CARGO
1757 VANDENBERG, AVE
BLDG 1757 CP
MCGUIRE AFB, NJ 08641-5528
609-754-5443
FOB: Destination



Mark For:               Quantity 1
DODAAC W91EB8
3RD BN/401ST AFSBN-AF
APS-5 MRAP YARD
ATTN: MR ROY GILBREATH/RANDY
RANKIN
OEF JLI SUPPLY COORD
BAGRAM AFB, AFGHANISTAN
APO AE 09354
312-987-5007 OPT 1, EXT 6613
gilbreathr@mmcs.army.mil

 

FY4484

 

The following Delivery Schedule has been added to CLIN 1003:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

18

 

436 APS TRTC
JEFF WRIGHT
BLDG 550 CP 302 677,
550 ATLANTIC
DOVER DE 19902-5061
FOB: Destination



USMC MDC EAST
OIF MF MMX200
AL TAQADDUM AB
HABBANIYAH IQ

 

FY9125

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

6

 

305 APS TRT INTRANSIT CARGO
1757 VANDENBERG, AVE
BLDG 1757 CP
MCGUIRE AFB, NJ 08641-5528
609-754-5443
FOB: Destination



Mark For:               Quantity 1
DODAAC W91EB8
3RD BN/401ST AFSBN-AF
APS-5 MRAP YARD
ATTN: MR ROY GILBREATH/RANDY
RANKIN
OEF JLI SUPPLY COORD
BAGRAM AFB, AFGHANISTAN
APO AE 09354
312-987-5007 OPT 1, EXT 6613
gilbreathr@mmcs.army.mil

 

FY4484

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-OCT-2008

 

2

 

NAVAL AIR TERMINAL NORFOLK
DUTY OFFICER
8449 AIR CARGO ROAD, BLDG LP 205
NORFOLK, VA 23511-4497
757-455-6556
FOB: Destination



Mark For:
EXPLOSIVE ORDNANCE DISPOSAL
N55568
CMC EDWARD TYSON
MOBILE UNIT 8 NAS BLDG 452,
CANTRADA SIG
CATANIA 95100-5000
39-095-86-6548
FOB: Destination

 

N45627

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

As a result of this modification, the total funded amount for this document was
increased by $41,801,677.00 from $507,423,868.00 to $549,225,545.00.

 

SUBCLIN 0045AA:

Funding on SUBCLIN 0045AA is initiated as follows:

 

ACRN:  AP

 

CIN:  M9545008RC8601200080025

 

Acctng Data: 17811096520 250 67854 067443 2D 6520C5

 

Increase  $[***]

 

Total: $[***]

 

Cost Code: 8RC8601215P5

 

CLIN 0085:

 

AD: 1771810K5XG 312 9B616 1 068688 2D CMQ791 625837P0791W (CIN
00000000000000000000000000000) was decreased by $313,123.00 from $313,123.00 to
$0.00

 

SUBCLIN 0085AA:
Funding on SUBCLIN 0085AA is initiated as follows:

 

ACRN: AD

 

CIN: M9545008RC00038

 

Acctng Data: 1771810K5XG 312 9B616 1 068688 2D CMQ791

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code:  625837P0791W

 

SUBCLIN 0085AB: 
Funding on SUBCLIN 0085AB is initiated as follows:

 

ACRN:  AP

 

CIN:  M9545008RC860120080027

 

Acctng Data:  17811096520 250 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 8RC8601215P5

 

15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 0086AA:
Funding on SUBCLIN 0086AA is initiated as follows:

 

ACRN: AP

 

CIN: M9545008RC8601200080028

 

Acctng Data: 17811096520 250 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 8RC8601215P5

 

SUBCLIN 0087AC:
Funding on SUBCLIN 0087AC is initiated as follows:

 

ACRN: AP

 

CIN: M9545008RDC860120080029

 

Acctng Data: 17811096520 250 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total:  $[***]

 

Cost Code:  00007RC76509

 

SUBCLIN 0088AA:
Funding on SUBCLIN 0088AA is initiated as follows:

 

ACRN: AG

 

CIN: M9545007RC650900140029

 

Acctng Data: 17711096520 310 67854 067443 2D 6520S9

 

Increase: $[***]

 

Total: : $[***]

 

Cost Code: 00007RC76509

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 0088AB:
Funding on SUBCLIN 0088AB is initiated as follows:

 

ACRN:  AP

 

CIN:  M9545008RC86012100008030

 

Acctng Data:  17811096520 250 67854 067443 2D 6520C5

 

Increase:  $[***]

 

Total: $[***]

 

Cost Code:  8RC8601215P5

 

CLIN 1003:
Funding on CLIN 1003 is initiated as follows:

 

ACRN: AP

 

CIN: M9545008RC86012100080026

 

Acctng Data: 17811096520 250 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total: : $[***]

 

Cost Code: 8RC8601215P5

 

(End of Summary of Changes)

 

17

--------------------------------------------------------------------------------
